1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-7,11,12,14,23,26-29,31,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 12, the phrase “the processing unit further configured to receive data from the magnetometer and compare the received magnetometer data with the stored calibration data to provide an estimate of the valve position” is indefinite as it is vague what data is being received by the processing unit; perhaps applicant intends to add ---when the valve is rotated--- after “the magnetometer”;
In claims 4,26, line 8, there is no antecedent basis for “the angular displacement”;
In claims 7,27, lines 4 and 5, there is no antecedent basis for “the first and second active axes” and “the plane of rotation”;
In claim 11, line 6, there is no antecedent basis for “the associated valve angle”;

In claim 23, the phrase “during valve movement” is indefinite as it is unclear how valve is moving; perhaps applicant intends to say “when the valve is rotated” instead;
In claim 28, line 1, “the predetermined” should be     ---the stored---; there is no antecedent basis for “the magnetometer values”;
In claim 34, line 11, there is no antecedent basis for “the angular displacement”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	Claims 1,4-7,11-12,14,23,26-29,31 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims (claims 1,23), a valve position sensor comprising a processing unit configured to perform a calibration routine during an initial rotation of the valve to associate magnetometer data received from the magnetometer with valve position data received from the gyroscope and store the associated data in a memory unit as calibration data, the calibration data comprising an array of magnetometer data and associated calibration data and to compare the received magnetometer data with the stored calibration data to provide an estimate of the valve position.; and a transmitter for wirelessly transmitting event data including the estimate of valve position to an external receiver.
As to claim 34, the prior art does not teach or suggest, in combination with the rest of the limitations in the claims a method of calibrating a valve position sensor comprising the steps of receiving initial magnetometer and gyroscope data while the valve is stationary at an initial position and storing the associated initial magnetometer and gyroscope data in a memory unit; receiving subsequent magnetometer and gyroscope data at a plurality of valve positions as the valve rotates; calculating the angular displacement from the initial position at each of the plurality of valve positions using the received subsequent gyroscope data; and storing the magnetometer data and associated angular displacement at each of the plurality of valve positions as calibration data in the memory unit.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Han et al. (2017/0343349) discloses calibrating the magnetometer using the gyroscope data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858